UNITED STATES COURT OF APPEALS
Filed 11/2/95
                                 TENTH CIRCUIT


PETER PAUL MARTINEZ,
               Petitioner -                          No. 95-1167
               Appellant,
         v.                                   (D.C. No. 94-M-1775)
ARISTEDES W. ZAVARAS and                     (District of Colorado)
GALE NORTON, Attorney General
of the State of Colorado,
               Respondents -
               Appellees.


                              ORDER AND JUDGMENT *


Before SEYMOUR, Chief Judge, McKAY and HENRY, Circuit Judges.




    The parties have agreed that this case may be submitted for

decision on the briefs.         See Fed. R. App. P. 34(f); 10th Cir. R.
34.1.2.       After examining the briefs and appellate record, this

panel has determined unanimously that oral argument would not
materially assist the determination of this appeal.            See Fed. R.

App. P. 34(a); 10th Cir. R. 34.1.9.          The case is therefore

ordered submitted without oral argument.




     *
      This order and judgment is not binding precedent, except
under the doctrines of law of the case, res judicata, and
collateral estoppel. The court generally disfavors the citation
of orders and judgments; nevertheless, an order and judgment may
be cited under the terms and conditions of the court’s General
Order filed November 29, 1993. 151 F.R.D. 470.
We AFFIRM for the reasons provided by the district court.


                              ENTERED FOR THE COURT


                              Monroe G. McKay
                              Circuit Judge




                          2